DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 10/27/2021. Claims 8-11, 13-16 & 19-28 are pending in this application. Claims 1-7, 12, 17 & 18 are canceled. Claims 20-28 are new. 
Allowable Subject Matter
2.	Claims 8-11, 13-16 & 19-28 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
a semiconductor material epitaxially grown in the trench to provide the STI structure having a depth equal to TD and a critical dimension equal to CD; and a dielectric material disposed in the trench and on the semiconductor material, the dielectric material including a cap layer having a width greater than CD and a height h above a substrate surface, wherein a gate electrode of a transistor is formed on the cap layer and the substrate top surface, as in the context of claim 1; and 
a shallow trench isolation (STI) structure formed between the photodiode region and the pixel transistor region having a transistor, the STI structure electrically isolating the photodiode region from the transistor and having a target depth TD and a critical dimension CD, comprising: a trench extending into the semiconductor substrate and having a trench depth D relative to the planar region of the substrate top surface surrounding the trench claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        11/9/21